Citation Nr: 1107443	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right wrist with navicular nonunion.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a fractured left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1975.  These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Huntington RO.

In November 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned; a transcript of this 
hearing is associated with the claims file.

The Board notes that the Veteran initiated an appeal of a 
February 2003 rating decision that denied service connection for 
hepatitis C.  However, the Veteran did not perfect the appeal 
after a December 2003 statement of the case was issued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent a VA examination in January 2008 to 
evaluate the severity of the service-connected bilateral wrist 
disabilities.  Since then, he has made statements to the effect 
that his disabilities have worsened.  A November 2008 statement 
indicates that he lost mobility in his wrist and pain.  In July 
2009, he reported that he had less use of wrists than previously 
shown.  

In view of his statements, the Veteran should be afforded the 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his bilateral wrist 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).
The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the nature and severity of his 
bilateral wrist disabilities.  The claims 
folder must be made available for the 
examiner to review.  All indicated studies 
should be performed, and all findings 
should be reported in detail.

2.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  If 
any benefit is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


